Citation Nr: 0030702	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  94-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as secondary to exposure to chemicals and to ionizing 
radiation.

2.  Entitlement to service connection for a disability 
manifested by swelling of the feet and hands, to include as 
secondary to exposure to chemicals and to ionizing radiation.

3.  Entitlement to service connection for a disability 
manifested by lumps in the neck, to include as secondary to 
exposure to chemicals and to ionizing radiation.

4.  Entitlement to service connection for softening of the 
bones, to include as secondary to exposure to chemicals and 
to ionizing radiation.

5.  Entitlement to service connection for a disability 
manifested by nosebleeds, to include as secondary to exposure 
to chemicals and to ionizing radiation.

6.  Entitlement to service connection for a respiratory 
disability, to include as secondary to exposure to chemicals 
and to ionizing radiation.

7.  Entitlement to service connection for a hearing loss 
disability, to include as secondary to exposure to chemicals 
and to ionizing radiation.

8.  Entitlement to service connection for a kidney 
disability, to include as secondary to exposure to chemicals 
and to ionizing radiation.

9.  Entitlement to service connection for a bladder 
disability, to include as secondary to exposure to chemicals 
and to ionizing radiation.

10.  Entitlement to service connection for post-operative 
melanoma of the right neck, to include as secondary to 
exposure to chemicals and to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October and November 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
service connection for skin rash, swelling of the feet and 
hands, a respiratory disorder, nose bleeds, defective 
hearing, softening of the bones and lumps in the neck claimed 
as due to exposure to chemicals and to ionizing radiation.  
The veteran also appealed a June 1994 rating decision which 
denied service connection for kidney and bladder disabilities 
secondary to exposure to chemicals and ionizing radiation and 
a March 1997 rating decision which denied service connection 
for melanoma, status post excision, right neck. 

In November 1997, the case was remanded to the RO for further 
development. Said development having been completed, the case 
is returned to the Board for adjudication.   In October 2000, 
the veteran appeared at a hearing before the undersigned 
Veterans Law Judge sitting at the RO. 


REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

After a review of the evidence, the Board finds that further 
development would be probative to addressing the issues 
presented.  The veteran indicated that he received medical 
treatment for his claimed disabilities ever since he 
separated from active duty.  In a July 1994 statement, 
Phyllis B. Ray, R.N., indicates that the veteran had been a 
patient of her husband, a physician, from May 1946 to early 
1986.  She indicated that he was treated approximately six to 
eight times a year for "frequent nose bleeds; sore throat; 
swollen and painful knees and back; a skin rash; high blood 
pressure; and kidney and bladder infections."  Furthermore, 
Ms. Ray indicated that he was hospitalized in 1965 at the 
Crenshaw County Hospital with severe pain and swelling of the 
knee and back.  While the veteran testified at a July 1994 RO 
hearing that no original medical records were available from 
this period of treatment, the Board is of the opinion that an 
effort should be made to obtain any existing records directly 
from Ms. Ray and the Crenshaw County Hospital.

Additionally, the Board is of the opinion that a VA 
examination would be probative in ascertain whether the 
veteran's claimed disabilities are etiologically related to 
his active military service to include exposure to radiation 
and/or chemicals during service in Japan.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin rash; 
swelling of the feet and hands; lumps in 
the neck; softening of the bones; nose 
bleeds; a respiratory disability; a 
hearing loss disability; a kidney 
disability; a bladder disability; and his 
post-operative melanoma of the right neck 
since February 1997.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should contact Phyllis Ray, R.N. to 
obtain treatment records from Dr. Ray.  
Additionally, the RO should obtain 
treatment records from the Crenshaw 
County Hospital.  The RO should document 
its attempts to obtain the requested 
information.  If such information is not 
available, the record should so indicate.  

2.  Upon completion of the above, the 
veteran should be afforded a VA 
examination to ascertain the etiology of 
his skin rash; swelling of the feet and 
hands; lumps in the neck; softening of 
the bones; nose bleeds; respiratory 
disability; hearing loss disability; 
kidney disability; bladder disability; 
and his post-operative melanoma of the 
right neck.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should be asked to:
 
a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed

b)  indicate whether any of the 
claimed disabilities are currently 
shown;

c)  opine, for any current 
disability that is shown, whether 
the disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service, to include exposure to 
radiation and/or chemicals; and

d)  provide a complete rationale for 
all conclusions or opinions 
rendered.

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issues 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).



 
- 4 -


- 1 -


